Holmes, J.,
concurring in part and dissenting in part.
Based upon the recent plurality opinion of the United States Supreme Court in Metro-Media, Inc., v. San Diego (1981), — U. S. — , 69 L. Ed. 2d 800, I must concur in the judgment, and that part of this court’s opinion holding that the reasonable interpretation of Section 33(c) of Arlington Heights Ordinance No. 14-1967 would conclude that it unconstitutionally limits non-commercial communication in that village. Such messages would not be completely prohibited under the ordinance in that such non-commercial, as well as commercial, communications or advertisements could be located upon a billboard “against or immediately next to blank walls of buildings or structures surrounding in whole or in part bona fide parking lots * * * .” However, such a limitation is more restrictive than is provided for commercial advertising and, therefore, pursuant to the aforestated holding of the *544United States Supreme Court would not pass constitutional muster, as such section related to the First Amendment.
I dissent from that portion of the opinion of this court which holds that the ordinance under consideration here would not meet the test governing restrictions on commercial speech. As stated by the majority here, commercial speech has consistently been accorded a lesser degree of protection than non-commercial speech. Ohralik v. Ohio State Bar Assn. (1978), 436 U. S. 447; Central Hudson Gas & Elec. v. Pub. Service Comm. (1980), 447 U. S. 557.
In Metro-Media, supra, at page 815, Justice White, in announcing the judgment of the court, points out the four-part test for determining the validity of government restrictions on commercial speech as distinguished from more fully protected speech: “(1) The First Amendment protects commercial speech only if that speech concerns lawful activity and is not misleading. A restriction on otherwise protected commercial speech is valid only if it (2) seeks to implement a substantial governmental interest, (3) directly advances that interest, and (4) reaches no farther than necessary to accomplish the given objective.”
Applying these criteria to the facts to be found within the application of the San Diego ordinance, Justice White stated:
“There can be little controversy over the application of the first, second, and fourth criteria. There is no suggestion that the commercial advertising at issue here involves unlawful activity or is misleading. Nor can there be substantial doubt that the twin goals that the ordinance seeks to further — traffic safety and the appearance of the city — are substantial governmental goals. It is far too late to contend otherwise with respect to either traffic safety, Railway Express Agency, Inc. v. New York, 336 U. S. 106 * * * (1949), or esthetics, see Penn Central Transportation Co. v. New York City, 438 U. S. 104 * * * (1978), Village of Belle Terre v. Boraas, 416 U. S. 1 * * * (1973); Berman v. Parker, 348 U. S. 26, 33 * * * (1954). Similarly, we reject appellants’ claim that the ordinance is broader than necessary and, therefore, fails the fourth part of the Central Hudson test. If the city has a sufficient basis for believing that billboards are traffic hazards and are unattractive, then obviously the most direct and perhaps the only effec*545tive approach to solving the problems they create is to prohibit them. The city has gone no farther than necessary in seeking to meet its ends. Indeed, it has stopped short of fully accomplishing its ends: It has not prohibited all billboards, but allows on-site advertising and some other specifically exempted signs.” Id.
In like manner, here the ordinance of Arlington Heights would seek to directly implement a substantial governmental interest, that of traffic safety and the appearance of the village. Also, the ordinance here considered does not completely prohibit commercial advertising. It permits such advertising at the site of such business enterprise, and also upon billboards placed on blank walls of buildings or structures next to parking lots. In my view, this facet of the ordinance would be completely proper and should be held constitutional, if at all severable from the tainted portion.
Krupansky, J., concurs in the foregoing concurring and dissenting opinion.